

115 HR 3250 IH: 9/11 Immigrant Worker Freedom Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3250IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Crowley (for himself, Mr. Nadler, Ms. Velázquez, Mr. Espaillat, Ms. Clarke of New York, Mr. Tonko, Mr. Serrano, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide aliens who performed rescue, recovery, demolition, debris cleanup, or other related services after the September 11 terrorist attacks an opportunity to adjust their status to that of an alien lawfully admitted for permanent residence, and for other purposes. 
1.Short titleThis Act may be cited as the 9/11 Immigrant Worker Freedom Act. 2.Adjustment of status for certain workers after terrorist attacks (a)Adjustment of statusThe status of any alien described in subsection (b) may be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence, if the alien— 
(1)applies for such adjustment not later than 1 year after the date of the enactment of this Act, which may be extended at the discretion of the Secretary in cases with compelling circumstances; (2)is not inadmissible to the United States under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of section 237(a) of such Act (8 U.S.C. 1227(a)); except that in determining an alien’s inadmissibility— 
(A)offenses for which an essential element was the alien’s immigration status shall not apply; (B)arrests or criminal charges on their own shall not apply; and 
(C)cases where a judgment has been expunged, set aside, or the equivalent shall not apply; and (3)not later than the date on which the application under paragraph (1) is submitted, satisfies any applicable Federal tax liability by establishing that— 
(A)no such tax liability exists; or (B)all outstanding liabilities have been paid. 
(b)Aliens eligible for adjustment of status 
(1)In generalThe benefit provided by subsection (a) shall apply to any alien who— (A)worked or volunteered onsite in rescue, recovery, debris cleanup, or related support services in lower Manhattan (south of Canal St.), the Staten Island Landfill, or the barge loading piers, for at least 4 hours during the period beginning on September 11, 2001, and ending on September 14, 2001, for at least 24 hours during the period beginning on September 11, 2001, and ending on September 30, 2001, or for at least 80 hours during the period beginning on September 11, 2001, and ending on July 31, 2002;  
(B)was a vehicle-maintenance worker who was exposed to debris from the former World Trade Center while retrieving, driving, cleaning, repairing, and maintaining vehicles contaminated by airborne toxins from the September 11, 2001, terrorist attacks for any time during the period beginning on September 11, 2001, and ending on July 31, 2002;  (C)was a member of a fire or police department (whether fire or emergency personnel, active or retired), worked for a recovery or cleanup contractor, or was a volunteer; and performed rescue, recovery, demolition, debris cleanup, or other related services at the Pentagon site of the terrorist-related aircraft crash of September 11, 2001, during the period beginning on September 11, 2001, and ending on November 19, 2001; or 
(D)was a member of a fire or police department (whether fire or emergency personnel, active or retired), worked for a recovery or cleanup contractor, or was a volunteer; and performed rescue, recovery, demolition, debris cleanup, or other related services at the Shanksville, Pennsylvania, site of the terrorist-related aircraft crash of September 11, 2001, during the period beginning on September 11, 2001, and ending on October 3, 2001. (2)ExceptionAn alien shall not be provided any benefit under this section if the Secretary of Homeland Security determines that the alien has willfully made a material misrepresentation or material omission in the proffer of information described in paragraph (1)(C). 
(c)Work authorizationThe Secretary of Homeland Security may authorize an alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States during the pendency of such application. (d)ConstructionNothing in this section shall be construed to limit the existing authority of the Secretary of Homeland Security on the date of the enactment of this Act to require any form or other submission of information or to perform any background or security check for the purpose of determining the admissibility, or eligibility under this section, of any alien. 
(e)Waiver of regulationsThe Secretary of Homeland Security shall issue guidance to carry out this section not later than 6 months after the date of the enactment of this Act, but is not required to promulgate regulations prior to implementing this section. (f)No offset in number of visas availableWhen an alien is granted the status of having been lawfully admitted for permanent residence under this section, the Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). 
(g)DefinitionsFor purposes of this section: (1)The term applicable Federal tax liability means liability for Federal taxes, including penalties and interest, owed for any year for which the statutory period for assessment of any deficiency for such taxes has not expired. 
(2)Except as otherwise specifically provided in this section, the definitions used in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) (excluding the definitions applicable exclusively to title III of such Act) shall apply in the administration of this section. 